IN THE SUPREME COURT OF NORTH CAROLINA


                                     No. 280A14

                                    11 June 2015

 IN THE MATTER OF: J.C., J.C.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 760 S.E.2d 778 (2014), affirming an amended

adjudication order finding neglect entered on 22 October 2013 and a disposition order

entered on 15 October 2013, both by Judge Resson Faircloth in District Court,

Johnston County, but remanding the adjudication order for correction of a clerical

error. Heard in the Supreme Court on 16 March 2015.


      Holland & O’Connor, P.L.L.C., by Jennifer S. O’Connor, for Johnston County
      Department of Social Services, petitioner-appellee.

      Tawanda N. Foster, Appellate Counsel, Administrative Office of the Courts,
      Guardian ad Litem Services Division, for appellee Guardian ad Litem.

      Richard Croutharmel for respondent-appellant-mother.


      PER CURIAM.


      The district court made no findings whether respondent mother was able to

pay for supervised visitation once ordered. Without such findings, our appellate

courts are unable to determine if the trial court abused its discretion by requiring as

a condition of visitation that visits with the children be at respondent mother’s

expense. See Quick v. Quick, 305 N.C. 446, 452, 290 S.E.2d 653, 658 (1982) (“ ‘The
                                      IN RE J.C.

                                  Opinion of the Court

purpose of the requirement that the court make findings of those specific facts which

support its ultimate disposition of the case is to allow a reviewing court to determine

from the record whether the judgment—and the legal conclusions which underlie it—

represent a correct application of the law.’ ” (quoting Coble v. Coble, 300 N.C. 708,

712, 268 S.E.2d 185, 189 (1980))). We hold that insufficient findings of fact existed

here to support meaningful appellate review. Accordingly, we reverse the decision of

the Court of Appeals affirming the disposition order and remand this case to that

court for further remand to the trial court with instructions to vacate the portion of

the disposition order requiring that respondent mother’s visits be “at her expense,”

and for entry of a new disposition order once the trial court makes the necessary

findings of fact. The remaining issues addressed by the Court of Appeals are not

properly before this Court, and the decision of the Court of Appeals as to these

matters remains undisturbed.


      REVERSED AND REMANDED.




                                          -2-